DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see page 4 filed 12 April 2021) with respect to the rejection of the claims under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of the claims under 35 U.S.C. 112(b) has been withdrawn.  

Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

3.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious a processor that controls travel motions of the wheels and binding motions of the rebar binders, wherein the plurality of drivers is provided with trigger driving pins, respectively, and wherein the processor causes the trigger driving pins of the plurality of drivers to simultaneously press triggers of the plurality of rebar binders.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        14 April 2021